DETAILED ACTION
Claims 1-6 are pending in the instant application.
Corrected notice of allow ability is filed to make corrections as requested by C680 made on the notice of allowability as requested by the applicant on 04/01/2021

Terminal Disclaimer
The terminal disclaimer filed on 03/04/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 8,590,320, 9566243 and 10052285 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
In view of the applicants amendment to the claims , arguments and terminal disclaimer filed on 03/04/2021  and the following examiners statement of reasons for allowance, claims 1-6 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly  claimed   cryogranulation system, comprising: at least one tray configured to carry a flow of a cooling agent; a mechanism configured to deliver the cooling agent to the at least one tray; a dispenser assembly configured to supply a pharmaceutical composition including diketopiperazine-based microparticles in a fluid medium into the flow of the cooling 
It is further  noted that applicants have filed terminal disclaimers disclaiming the statutory part of a patent granted on the instant application over the   allowed claims of, U.S. Patent No. of 8,590,320, 9566243 and 10052285 (Parents of the current application, Claims of which are drawn to the same subject matter as instantly claimed.  
Conclusion
Claims 1-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/                                                                                                             Primary Examiner, Art Unit 1629